Title: To Thomas Jefferson from St. John de Crèvecoeur, 16 April 1787
From: Crèvecoeur, Michel Guillaume St. John de
To: Jefferson, Thomas



Sir
Paris le 16 Avril 1787

As a feeble tho’ sincere acknowledgement for your excellent notes on Virginia, as well as for your kindness, Permit me to offer  you The Second Edition of the Amer: Far. Letters. Spite of all my Care, a great number of Faults are to be found in it, for never before had I seen such Profligate careless Men as the Journeymen Printers I have had to do with. With unfeigned Respect I remain Sir Your most humble Servant,

St. John de Crevecoeur

